                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON


UNITED STATES OF AMERICA,                               CIVIL ACTION NO. 5:16-13-KKC
       Plaintiff,

V.                                                           OPINION AND ORDER

GEORGE S. HOFMEISTER,
       Defendant.


                                           *** *** ***

     This matter is before the Court on the defendant’s amended motion (DE 95) to modify his

sentence to allow him to serve the approximately 20 months remaining on it at home. On April

30, 2018, this Court sentenced the defendant to a prison term of 41 months after he pleaded

guilty to embezzling from an employee benefit plan and engaging in money laundering. He

moves the Court to modify that sentence under 18 U.S.C. § 3582(c)(1)(A), which provides for

what is commonly referred to as “compassionate release.” The defendant asserts that, as a 68-

year old male, he faces a high risk of serious illness or death from the novel coronavirus disease

COVID-19.

     Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for

compassionate release could be brought by only the director of the Bureau of Prisons (BOP), not

the defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended

§ 3582(c)(1)(A) to allow a defendant to file a motion for such relief on his own, but only if he

has first “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant's behalf” or if 30 days have lapsed since the warden of the
defendant’s facility received the defendant’s request to file a motion on his behalf, whichever is

earlier. 18 U.S.C.A. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

   In his motion, the defendant does not assert that he has met either of these prerequisites to

filing this motion. He states that, on March 27, 2020, he submitted requests to the staff and the

warden at FCI Edgefield, where he is incarcerated. He states that he received denials from the

staff and no response at all from the warden. He did not exhaust the BOP’s administrative

appeals process. Nor have 30 days passed since his March 27, 2020 request to the warden.

   The defendant argues that the Court should waive these prerequisites given the dangers posed

by COVID-19. These prerequisites are jurisdictional, however, meaning that this Court has no

power to grant relief on a motion for compassionate release unless the prerequisites are met.

   The Supreme Court has recently addressed whether statutory filing prerequisites should be

deemed to limit the jurisdiction of the court. Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843,

1848 (2019). As would be expected, it all depends on the wording of the statute at issue. “If the

Legislature clearly states that a prescription counts as jurisdictional, then courts and litigants will

be duly instructed and will not be left to wrestle with the issue; but when Congress does not rank

a prescription as jurisdictional, courts should treat the restriction as nonjurisdictional in

character.” Id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006)) (brackets

omitted). In Fort Bend, the Supreme Court determined that Title VII’s requirement that a

plaintiff file a complaint with the EEOC before filing an action in court was not jurisdictional

because it does not “speak to a court's authority” or “refer in any way to the jurisdiction of the

district courts.” Id. at 1850-51 (quoting E.P.A. v. EME Homer City Generation, L.P., 572 U.S.

489, 512 (2014) and Arbaugh, 546 U.S. at 515).




                                                  2
   Unlike the Title VII provisions, however, §3582(c) does speak to the Court’s authority to

modify a defendant’s sentence after it has been imposed. The statute explicitly states that this

Court “may not” modify a prison term except in certain delineated circumstances. One of these

circumstances is when a defendant brings a motion for compassionate release, but only if the

defendant has first fully exhausted his administrative remedies or given the warden of the prison

where he is incarcerated 30 days to respond to the defendant’s request that the BOP file such a

motion on his behalf. Those circumstances do not exist here. Thus, by the plain language of the

statute, the Court “may not” modify the defendant’s sentence.

   While the Sixth Circuit has not addressed this issue, the Third Circuit has, also in the context

of a defendant’s motion for compassionate release that cited COVID-19 concerns. The Third

Circuit determined that that the defendant’s failure to comply with the statutory prerequisites

before asking the court for compassionate release was “a glaring roadblock foreclosing

compassionate release at this point.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at

*2 (3d Cir. Apr. 2, 2020).

   Further, the mandatory language of the statute “means a court may not excuse a failure to

exhaust, even to take [special] circumstances into account.” Ross v. Blake, 136 S. Ct. 1850, 1856

(2016). With a statutory exhaustion requirement, “Congress sets the rules – and courts have a

role in creating exceptions only if Congress wants them to.” Id. at 1857. “[M]andatory

exhaustion regimes, foreclose[e] judicial discretion.” Id. Here, the rules set by Congress prohibit

this Court from modifying a defendant’s sentence unless the defendant first exhausts the BOP’s

administrative remedies, or the warden fails to timely act on the defendant’s request.

   The Court recognizes that these are unsettling times for everyone, including prisoners. But in

such a context, the exhaustion requirement of the compassionate release statute is perhaps most

                                                3
important. See Raia, 2020 WL 1647922, at *2 (“Given BOP’s shared desire for a safe and

healthy prison environment, we conclude that strict compliance with § 3582(c)(1)(A)'s

exhaustion requirement takes on added—and critical—importance” amid the risks posed by

COVID-19). The requirement recognizes that the BOP is better positioned than the courts to first

assess issues such as a defendant’s health, the adequacy of the measures taken by a particular

place of incarceration to address any health risks, the risk presented to the public by a

defendant’s release, and the adequacy of a defendant’s release plan.

   In his March 26, 2020 memorandum to the BOP director addressing the COVID-19

pandemic, the Attorney General recognized that “many inmates will be safer in BOP facilities”

but that, for other inmates, “home confinement might be more effective in protecting their

health.” (DE 95-1, Memorandum.) He directed the BOP to “consider the totality of the

circumstances for each individual inmate,” including the defendant’s age and vulnerability, the

security level of the facility in which the defendant is incarcerated, the inmate’s conduct while in

prison, the inmate’s score under PATTERN, the inmate’s re-entry plan, and the inmate’s danger

to the community. In his April 3, 2020 memorandum, the Attorney General made the finding

that “emergency conditions are materially affecting the functioning of the [BOP],” but directed

the BOP to continue making “the careful, individualized determinations BOP makes in the

typical case.” (DE 95-2, Memorandum.) The Attorney General recognized that “[e]ach inmate is

unique and each requires the same individualized determinations that we have always made in

this context.” The BOP is the institution with the expertise to conduct this analysis in the first

instance, not a court.

   The statute itself provides an exception to the exhaustion requirement where the warden fails

to respond to the defendant’s request within 30 days. Given the directive of the Attorney General

                                                 4
in his April 3, 2020 memorandum that the BOP move “with dispatch” and that “time is of the

essence,” it is expected that wardens will conduct their analyses well before the end of the 30-

day period. The Court, however, has no authority to alter that statutory time period.

      While in his motion (DE 95) the defendant argues that the Court should waive the statute’s

exhaustion requirement (DE 95, Mem. at 4), in his reply brief he argues that he has met the

requirement. He argues that the Court should construe the denials by FCI Edgefield staff of his

compassionate-relief request and the warden’s failure to act on his request as a “final response”

by the BOP. As discussed, however, the statute expressly prohibits this Court from modifying

the defendant’s sentence unless the defendant gives the warden 30 days to act on his request. The

Court has no authority to act on a motion filed by the defendant before that time.

      As to whether the staff’s denials constitute a final agency decision, the BOP has outlined the

administrative exhaustion process in its Program Statement No. 5050.50. See U.S. Department of

Justice, Federal Bureau of Prisons, Compassionate Release/Reduction in Sentence: Procedures

for     Implementation     of   18   U.S.C.    §§       35832   and   4205(g)   (Jan.   17,   2009)

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. A request for a compassionate-release

motion must first be submitted to the warden. 28 C.F.R. § 571.61(a). Thus, any denial by prison

staff of such a request cannot constitution exhaustion of the BOP’s administrative appeal

process.

      If the warden denies the compassionate-release request, he must do so in writing and the

defendant may appeal the decision pursuant to the BOP’s Administrative Remedy Procedure. 28

C.F.R. § 571.63(a) (citing 28 C.F.R. § 542.10, et seq.). The defendant does not assert that the

warden has denied his request or that the defendant has appealed any decision through the BOP’s

appeal process.

                                                    5
   If the warden approves the inmate’s compassionate-release request, a later denial by the

BOP’s general counsel or its director is considered a final administrative decision, and the

defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c). The

defendant does not assert that his request has been denied by the BOP general counsel or

director. Accordingly, the Court cannot find that he has fully exhausted his administrative

remedies.

   For all these reasons, the Court hereby ORDERS that the defendant’s amended motion for

modification of his sentence (DE 95) is DENIED.

   Dated April 9, 2020




                                             6
